Citation Nr: 0717183	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for idiopathic dystonia 
(claimed as gait disorder).


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In April 2005, the veteran requested a hearing before the 
Board.  VA scheduled a Travel Board hearing on March 30, 
2007; however, the veteran failed to appear with no 
explanation provided.  Accordingly, VA considers his hearing 
request withdrawn.

The Board also notes that a claim for service connection for 
symptoms of Gulf War Syndrome has been reasonably raised by 
the record.  The veteran's claimed symptoms include 
difficulty breathing, headaches, night sweats, muscle aches, 
dysentery, weight loss, hair loss, rashes on his feet, lack 
of concentration, aching joints, and muscle spasms.  Hence, 
VA refers this issue back to the RO for appropriate action.


FINDING OF FACT

The veteran's service medical records make no reference to 
any complaints, treatment, or diagnosis for idiopathic 
dystonia in service.  The veteran received a diagnosis of 
idiopathic dystonia ten years after service and this disorder 
is found to be unrelated to service.


CONCLUSION OF LAW

Idiopathic dystonia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran's service medical records make no reference to 
any complaints, treatment, or diagnosis for idiopathic 
dystonia in service.  The records show a low back injury in 
January 1991 after falling against a side rail of a truck.  A 
military physician assessed the veteran with a lumbar strain.  
The physician noted that the veteran had mild palpable 
tenderness across his lower back but he was negative for 
spasm and edema.  Indeed, the record shows he had good range 
of motion and no pain radiating down to his legs.  

Later that month, the veteran complained that this injury 
worsened because it extended down the left leg from the 
scapula to the hamstring.  The veteran also reported tingling 
in the back of his upper leg but no dysfunction.  The 
physician's objective findings again showed no spasm or 
edema, full range of motion, and tenderness in the thoracic 
and lumbar spines.  The assessment noted an inconsistent 
examination.  

In February 1992, the veteran complained of lower back pain 
after playing basketball.  The physician assessed the veteran 
with a lower back strain.  However, the remainder of the 
veteran's service medical records is silent for further 
complaints of lower back pain.  In this regard, a medical 
history report three days later noted that the veteran's 
health was "excellent" and that a box was checked "No" for 
recurrent back pain.  Indeed, the veteran's separation 
examination in February 1992 noted no health changes since he 
began service and no chronic injuries, providing highly 
probative evidence against his claim.

Private treatment reports from Jacksonville Neurological 
Clinic in May 2002 provided the first diagnosis of idiopathic 
dystonia.  Consequently, the private physician ordered a 
brain MRI which was normal.  In addition, private treatment 
reports from Orange Park Medical Center in May 2002 showed a 
normal CT head scan and a normal pelvic examination.  Hence, 
the veteran's post-service medical records provide highly 
probative evidence against his claim, indicating that a 
disorder, if it exists, began many years after service with 
no connection with service.

The Board places probative value on the fact that idiopathic 
dystonia first was identified in 2002, approximately 10 years 
after the veteran's separation from active duty.  The Board 
must note the lapse of many years between the veteran's 
separation from service and the first diagnosis of the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Indeed, the only evidence in support of the veteran's claim 
involves his own lay statements.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu 2 Vet. App. at 494-95.  Since the record does not 
show that the veteran possesses the medical training and 
expertise necessary to render an opinion as to the cause or 
etiology of an idiopathic dystonia disability, his lay 
statements cannot serve as a basis upon which to grant his 
claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for idiopathic dystonia.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in October 2003 and 
March 2006 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  

The Board finds that the evidence, which reveals that the 
veteran did not have idiopathic dystonia in service, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R.  
§ 3.159(c)(4). See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As service and post-service medical records provide 
no basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis to obtain a VA 
examination or medical opinion.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


